         Case 4:21-cv-00155-CDL-MSH Document 4 Filed 09/16/21 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

GEORGE WALTER                    :
BREWSTER, III,                   :
                                 :
                 Plaintiff,      :
                                 :
           V.                    :
                                 :                       NO. 4:21-cv-00155-CDL-MSH
Ms. TORRENZIA LYLES, et al.,     :
                                 :
                 Defendants.     :
_________________________________:

                                     ORDER OF DISMISSAL

         Plaintiff George Walter Brewster, III, an inmate in the Muscogee County Jail in Columbus,

Georgia, has filed a pro se civil rights complaint under 42 U.S.C. § 1983. Compl., ECF No. 1.

Plaintiff has also moved for leave to proceed without prepayment of the filing fee pursuant to 28

U.S.C. § 1915(a). Mot. for Leave to Proceed In Forma Pauperis, ECF No. 2.

         Upon review of these documents, the Court finds that Plaintiff may not proceed in forma

pauperis because more than three of his prior federal lawsuits were dismissed on grounds that

count as “strikes” under 28 U.S.C. § 1915(g), and Plaintiff has not alleged that he is in imminent

danger of serious physical injury. Accordingly, Plaintiff’s motion to proceed in forma pauperis

is now DENIED, and his complaint is DISMISSED WITHOUT PREJUDICE, as set forth

below.

         Federal law bars a prisoner from bringing a “civil action” in federal court in forma pauperis

         if [he] has, on 3 or more prior occasions, while incarcerated or detained in any
         facility, brought an action or appeal in a court of the United States that was
         dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
         which relief may be granted, unless the prisoner is under imminent danger of
         serious physical injury.

28 U.S.C. § 1915(g). This is known as the “three strikes provision.” Under § 1915(g), a prisoner
       Case 4:21-cv-00155-CDL-MSH Document 4 Filed 09/16/21 Page 2 of 3


incurs a “strike” any time he has a federal lawsuit or appeal dismissed on the grounds that it is

frivolous or malicious or fails to state a claim. See Medberry v. Butler, 185 F.3d 1189, 1192 (11th

Cir. 1999). Once a prisoner incurs three strikes, his ability to proceed in forma pauperis in federal

court is greatly limited: leave to proceed in forma pauperis may not be granted unless the prisoner

is under imminent danger of serious physical injury. Id.

       A review of court records on the Federal Judiciary’s Public Access to Court Electronic

Records (“PACER”) database reveals that Plaintiff has filed various federal lawsuits and that at

least three of his complaints or appeals have been dismissed as frivolous or malicious or for failure

to state a claim. See, e.g., Order Dismissing Compl., Brewster v. Turner, Case No. 4:21-cv-00014

(M.D. Ga. Mar. 3, 2021) (dismissing for failure to state a claim), ECF No. 5; Order Dismissing

Compl., Brewster v. Am. Int’l Movers, Inc., Case No. 4:20-cv-00045 (M.D. Ga. Mar. 12, 2020)

(dismissing for failure to state a claim), ECF No. 5; Order Adopting R. & R., Brewster v. Dist.

Atty’s Office, Case No. 4:20-cv-00038-CDL-MSH (M.D. Ga. Oct. 21, 2020) (dismissing for failure

to state a claim), ECF No. 7; see also Order Dismissing Compl., Brewster v. Muscogee Cty. Police

Dep’t, Case No. 4:21-cv-00048-CDL-MSH (M.D. Ga. May 24, 2021) (dismissing case under the

three strikes rule). Plaintiff is accordingly barred from prosecuting this action in forma pauperis

unless he is in imminent danger of serious physical injury. 28 U.S.C. § 1915(g).

       To qualify for this exception, a prisoner must allege specific facts that describe an “ongoing

serious physical injury” or “a pattern of misconduct evidencing the likelihood of imminent serious

physical injury.” Sutton v. Dist. Attorney’s Office, 334 F. App’x 278, 279 (11th Cir. 2009) (per

curiam) (internal quotation marks omitted). Complaints of past injuries are not sufficient. See

Medberry, 185 F.3d at 1193. Vague and unsupported claims of possible dangers likewise do not

suffice. See White v. State of Colo., 157 F.3d 1226, 1231-32 (10th Cir. 1998). The exception to

§ 1915(g) is to be applied only in “genuine emergencies,” when (1) “time is pressing,” (2) the
                                                 2
       Case 4:21-cv-00155-CDL-MSH Document 4 Filed 09/16/21 Page 3 of 3


“threat or prison condition is real and proximate,” and (3) the “potential consequence is ‘serious

physical injury.’” Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002).

       In his complaint, Plaintiff asserts that the defendants have held him without producing

documentation to support his arrest and that the courts improperly upheld an expired probation

hold. 1 Nothing in these allegations suggests that Plaintiff is in imminent danger of serious

physical injury. Accordingly, Plaintiff’s motion to proceed in this action in forma pauperis is

DENIED, and Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.2

       SO ORDERED, this 16th day of September, 2021.



                                             S/Clay D. Land
                                             CLAY D. LAND
                                             U.S. DISTRICT COURT JUDGE
                                             MIDDLE DISTRICT OF GEORGIA




1
 To the extent that Plaintiff is seeking release from his current incarceration, this relief is
not available in a 42 U.S.C. § 1983 action and must, instead, be sought through a petition
for a writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (“[W]hen
a state prisoner is challenging the very fact or duration of his physical imprisonment, and
the relief he seeks is a determination that he is entitled to immediate release or a speedier
release from that imprisonment, his sole federal remedy is a writ of habeas corpus.”).
2
 In Dupree v. Palmer, 284 F.3d 1234 (11th Cir. 2002), the Eleventh Circuit held that a
prisoner cannot simply pay the filing fee after being denied in forma pauperis status, he
must pay the filing fee at the time he initiates the suit. Thus, the proper procedure when
denying in forma pauperis status is to dismiss the complaint without prejudice, allowing
the Plaintiff to refile upon payment of the full $402.00 filing fee.
                                                3
